DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sunwoo Lee on 2/10/2021.
The application has been amended as follows: 
Regarding claim 11, please replace “transmittance of the light emitting unit” in line 13 with “transmittance of the light transmitting unit”.

Election/Restrictions
Claims 1 and 11 are allowable. The restriction requirement of embodiments in Figs. 4, 6 and 7, as set forth in the Office action mailed on 6/11/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of embodiments I-III in Figs. 4, 6, and 7 is withdrawn.  Claims 3, 7, 14 and 17, directed to non-elected embodiments, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 5-12, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest an organic light emitting display device with “a display panel divided into a light emitting unit, in which an organic light emitting diode is disposed, and a light transmitting unit which selectively transmits light”, “a liquid crystal layer interposed between the first electrode and the second electrode, and adjusting a transmittance of the liquid crystal layer according to a difference between a voltage applied to the first electrode and a voltage applied to the second electrode”, and “an auxiliary electrode disposed on the at least one insulating layer contacting the low-potential voltage line through an auxiliary connector passing through the at least one insulating layer, wherein the auxiliary electrode is in contact with the first electrode and a cathode of the organic light emitting diode” along with other limitations of claim 1.
Regarding claim 11, the prior art of record does not disclose or fairly suggest an “organic light emitting display device including a display panel having first and second substrates facing each other where a light emitting unit and a light transmitting unit are defined” with “a transmittance tuner interposed between the first and second electrodes and adjusting a transmittance of the light transmitting unit in accordance with according to a voltage difference applied to the first and second electrodes” and “an auxiliary electrode disposed on the at least one insulating layer contacting the low-potential voltage line through an auxiliary connector passing through the at least one insulating layer, wherein the auxiliary electrode is in contact with the first electrode and a cathode of the organic light emitting diode” along with other limitations of claim 11.
The closest prior art of record are Park et al. (US 2014/0183479 A1), Narutaki et al. (US 2019/0355928 A1), Yu et al. (US 2007/0057881 A1).
Park teaches a transparent organic light emitting display (Fig. 4 of Park) which includes a light emitting unit (EA) and a light transmitting unit (TA).  An auxiliary electrode (360) is formed connected to both an electrode of the light emitting unit and an upper electrode (portion of 470 in TA region) of the light transmitting unit. However, Park discloses this display device does not include a liquid crystal display ([0005] of Park).  
Narutaki teaches an organic light emitting display device (see Fig. 1A of Narutaki) that includes a light emitting unit (T) and a light reflecting unit (R).  But Narutaki does not disclose an auxiliary electrode that is connected to an electrode of the light emitting unit and another electrode of the light reflecting unit.  Similarly, Yu and teaches an organic light emitting display device that includes a light emitting unit and a light transmitting unit. But Yu does not disclose an auxiliary electrode that is connected to both units.  There is no obvious way to combine teachings of Park and Narutaki together to teach all the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822